Citation Nr: 1213708	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected hepatitis C prior to January 3, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression or any diagnosed psychiatric disorder as secondary to service-connected hepatitis C.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a vision disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, a July 2010 Board decision found that it had jurisdiction of the Veteran's hepatitis C increased rating claim, vision disorder service connection claim, and claim to reopen service connection for tinnitus.  

The Board then reopened the Veteran's acquired psychiatric disorder and tinnitus service connection claims, and remanded the merits of these reopened claims for further evidentiary development.  The Board also remanded the Veteran's hepatitis C increased rating claim and vision disorder service connection claim for further evidentiary development.  With regard to the Veteran's hepatitis C increased rating claim and vision disorder service connection claims, the Board finds that the requested development was completed to the extent possible.  However, the Board finds that the obtained medical opinions addressing the etiology of the Veteran's acquired psychiatric disorder and tinnitus service connection claims are insufficient.  Thus, these two issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 3, 2011, the Veteran's fatigue, malaise, and anorexia did not require either dietary restriction or continuous medication, nor did the Veteran experience any incapacitating episodes of hepatitis C.

2.  As of January 3, 2011, the Veteran's hepatitis C was productive of only intermittent anorexia, and the Veteran did not experience a minor weight loss, hepatomegaly (enlarged liver), or any incapacitating episodes of hepatitis C.

3.  The Veteran has not been diagnosed with a vision disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to January 3, 2011, and 20 percent thereafter, for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2011).

2.  The criteria for service connection for a vision disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

With regard to the Veteran's hepatitis C increased rating claim, VA's notice requirements were addressed by a letter issued in June 2005, which explained that the Veteran must show that his service-connected disability had increased in severity to warrant the assignment of an increased rating.  The letter further advised the Veteran of the evidence he was responsible for providing and the evidence VA would obtain on his behalf.  Further notice regarding how VA determines disability ratings and effective dates was provided in a January 2010, after which the Veteran's claim was subsequently readjudicated, as reflected by a supplemental statement of the case issued in July 2011.  Thus, any potential prejudice resulting from any defect in the manner of earlier notice is overcome.  As well, there has been no allegation raised of prejudice resulting from the content and timeliness of the notice provided. 

With regard to the Veteran's vision disorder service connection claim, the February 2007 statement of the case apprised the Veteran of the criteria for establishing service connection, the evidence VA would obtain, and the evidence the Veteran is responsible for providing.  The Veteran was also specifically advised of the method by which VA determines disability ratings and effective dates in a January 2010 letter, and the Veteran's claim was subsequently readjudicated, as reflected by a July 2011 supplemental statement of the case.  Accordingly, the Board finds that any potential prejudice resulting from any defect in the manner of earlier notice is overcome.  Furthermore, neither the Veteran nor his representative has alleged any prejudice resulting from the content and timeliness of the notice provided. 

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran's Social Security Administration (SSA) records and relevant VA treatment records are associated with his claims file, and he has not requested that any other records be obtained.  The Veteran also testified at a Board hearing in January 2010, and he was afforded two VA examinations during the instant rating period to assess the severity of his service-connected hepatitis C.  The Board finds that the examinations, in their aggregate, are adequate in order to evaluate the hepatitis C, as they address the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that these examinations are inadequate for rating purposes.  

With regard to the Veteran's vision disorder service connection claim, the Veteran was scheduled to undergo a related VA examination in February 2011 pursuant to the Board's remand; however, the Veteran failed to appear and has not offered good cause for his failure to appear.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  The Board notes that a July 2010 letter advised the Veteran that he would be scheduled for various VA examinations, that he must provide good cause for his failure to attend a scheduled examination, and the consequences of his failure to attend.  The Board also acknowledges that the actual notification letter advising the Veteran of his scheduled VA examination is not of record.  However, the presumption of regularity applies to the mailing of the VA examination notification letter, and that presumption may only be overcome by the submission of "clear evidence to the contrary."   See Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011) (citing Ashley v. Derwinski, 2 Vet. App. 309 (1992)).  As neither the Veteran nor his representative have alleged that the Veteran was not notified of this scheduled examination, there is no evidence to the contrary in the instant case.  Thus, the Veteran's claim will be evaluated based on the evidence of record.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service-connected for hepatitis C, evaluated as 10 percent disabling prior to January 2011, and 20 percent disabling thereafter.  Pursuant to Diagnostic Code 7354, which outlines the rating criteria for hepatitis C, a 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.

A 20 percent rating is warranted if hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  Id.  

A 40 percent rating is warranted if hepatitis C is manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly (enlarged liver), or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  

Note (2) to 38 C.F.R § 4.114 states that for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Furthermore, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.

The evidence of record relevant to the instant rating period includes the Veteran's VA treatment records, VA medical examination reports, and lay statements made by both the Veteran and his friend.

The Veteran was afforded a QTC examination to assess the severity of his service-connected hepatitis C in July 2005, at which time he reported  experiencing symptoms of fatigue two to three times per week.  The Veteran also reported experiencing black-colored stools, but he reported no recent treatment for his hepatitis C.  On physical examination, the examiner noted the Veteran to have subtle erythema of the palms and trace edema of his ankles.  The examiner characterized the Veteran as obese, with no signs of malnourishment, wasting, distress, unusual fatigue, jaundice, ascites, or spider angiomata.  Blood serologies taken in conjunction with the examination were interpreted to reveal a normal hepatic function panel.

The Veteran's subsequent VA treatment records do not reference any specific treatment for hepatitis C, but do characterize the Veteran as morbidly obese and reflect advisories regarding weight loss.  Additionally, a May 2007 ultrasound of the Veteran's liver was interpreted to reveal diffuse fatty infiltration.  A May 2008 biopsy of the Veteran's liver was interpreted to reveal features of chronic hepatitis with slight activity (Grade 1 of 4), mild fibrosis (Grade 1 of 4), and moderate steatosis (Grade 2 of 3).  The interpreting physician stated that these changes were probably due to multiple etiologies, including hepatitis C and alcoholic or non-alcoholic steatohepatitis.  A July 2008 VA treatment record reflects the Veteran's denial of experiencing an unintentional weight loss of greater than 10 pounds in the last year.  In a July 2008 statement, the Veteran's friend reported that during the five years she has known the Veteran, she has witnessed his decreased appetite and weight loss.

During the Veteran's January 2010 Board hearing, he reported hepatitis symptoms not evidenced during his July 2005 examination, including experiencing daily fatigue and loss of appetite, as well as jaundice, diarrhea, and constipation.   The Veteran stated that during "bad" episodes of hepatitis C, he would treat himself by drinking a lot of fluids and eating regular small meals.  He stated that these episodes would occur approximately twice a month, with each episode lasting two to three days.

Based on this reported symptomatology indicating a potential increase in the severity of the Veteran's service-connected hepatitis C, the Veteran was afforded a VA hepatitis C examination in January 2011.  The examiner noted that the Veteran's VA treatment records revealed that his hepatitis C had been stable, with his liver function tests revealing normal results during the prior four years.  

During the examination, the Veteran reported that he treats his hepatitis C with diet, anti-hypertensives, anti-depressants, diuretics, and an oral diabetic medication and insulin.  (The examiner later characterized the Veteran's diabetes mellitus, for which he takes the oral diabetic medication and insulin, as related to his hepatitis C.  The Veteran was subsequently service-connected for diabetes mellitus, and that issue is not currently before the Board on appeal.)  The Veteran also reported that he did not have any recent hospitalizations related to his hepatitis C, no attacks of severe abdominal pain, nor any incapacitating episodes related to his hepatitis C within the past year.  He characterized his current hepatitis C symptoms as daily fatigue, daily malaise, intermittent nausea, intermittent anorexia, intermittent right upper quadrant pain, and weight loss.  

On physical examination, the examiner recorded the Veteran's body weight, but stated that his weight loss was less than 10 percent of his body weight when compared to his base line.  The examiner found no evidence of malnutrition, portal hypertension, abnormal liver size or consistency, or evidence of ascites.  However, the examiner did note the presence of right upper quadrant tenderness and palmar erythema.

During the examination, the Veteran also reported that he had retired from his former employment as a security guard in 1985 due to his depression.  With regard to the effect of the Veteran's service-connected hepatitis C on his employability, the examiner noted that the Veteran's hepatitis C would cause significant effects on his usual occupation (presumably his former work as a security guard), as his hepatitis C causes a lack of stamina and weakness or fatigue.  However, the examiner opined that the Veteran hepatitis C would not affect his ability to obtain or maintain sedentary work, although his symptoms could interfere with his ability to perform occupations requiring heavy lifting or physically strenuous tasks.  The examiner further reiterated the Veteran's report that his current unemployment is due to his depression.

Based on this VA examination's findings, the AMC increased the Veteran's hepatitis C disability rating from 10 percent disabling to 20 percent disabling, effective January 3, 2011, the date the examination was preformed.

After reviewing the evidence of record, the Board finds that the Veteran's disability picture during the instant rating period is adequately contemplated by his assigned schedular ratings.

With regard to the rating period prior to January 3, 2011, the Board notes that the evidence of record fails to reflect that the Veteran experienced the symptoms required for the next higher rating of 20 percent, namely daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  Rather, during his 2005 examination, the Veteran reported experiencing fatigue two to three times per week, not daily, and he did not report experiencing malaise, anorexia, nor any prescribed dietary restriction or medication to treat his hepatitis C symptoms.  

The Board acknowledges that the Veteran's friend reported her observation of the Veteran's weight loss and loss of appetite in 2008 and that the Veteran reported experiencing daily fatigue, malaise, and anorexia (loss of appetite) during his 2010 Board hearing.  However, he did not report any corresponding dietary restriction nor prescribed medication during his hearing, and a review of the Veteran's VA treatment records during this rating period fails to reflect any prescribed treatment for the Veteran's hepatitis C.  Furthermore, the Veteran has not reported experiencing an "incapacitating episode" of hepatitis C, as defined by Note (2) to 38 C.F.R § 4.114, as he has not reported that during this rating period he experienced acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Likewise, there is no indication of such symptomatology or treatment in the Veteran's VA treatment records.

Thus, given the lack of evidence of record reflecting a basis for assigning the next higher schedular rating of 20 percent, the Board finds that a basis for granting an increased disability evaluation for this rating period has not been presented.

With regard to the rating period commencing on January 3, 2011, the Board finds that the evidence of record fails to reflect a basis for assigning the next higher evaluation of 40 percent.  As noted above, Diagnostic Code 7354 allows the assignment of a 40 percent rating when the evidence reflects hepatitis C is manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly (enlarged liver), or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  While the Veteran reported during his January 2011 VA examination that he experienced daily fatigue and malaise, he characterized his anorexia (loss of appetite) as occurring intermittently, not daily.  Additionally, his weight loss is considered to be less than 10 percent of his body weight and as such, he is not considered to have had a minor weight loss.  Specifically, the Veteran's weight loss was characterized as less than 10 percent of his baseline body weight, not 10 to 20 percent as required to meet the definition of minor weight loss.  See Note (2) to 38 C.F.R § 4.112 .  Moreover, there is no hepatomegaly.  The Veteran's liver size was assessed as normal.  Furthermore, during the examination, the Veteran specifically denied having experienced an incapacitating episode of his hepatitis C, and the Veteran's VA treatment records, which are of record through July 2011, also fail to document such an episode.  

Accordingly, the Board concludes that the evidence of record fails to reflect a basis for awarding a schedular rating in excess of 20 percent for the rating period commencing in January 3, 2011.  

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's hepatitis C increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, but notes that he reported retiring from his profession as a security guard in 1985 due to his depression (a disability for which the Veteran is seeking service connection and which is addressed in the Remand portion of the decision below).  Likewise, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected hepatitis C.  See 38 C.F.R. § 4.16.  In the event that in filing an increased rating claim, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), a review of the medical evidence of record does not reflect that the Veteran's service-connected hepatitis C precludes employment.  As outlined above, the 2011 VA examiner concluded that the Veteran's hepatitis C could be successfully employed in a sedentary vocation.  Thus, a preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to this service-connected disability.  Thus, entitlement to a TDIU due to his service-connected hepatitis C is not warranted.

Service Connection Claim

The Veteran contends that he developed a vision disorder, which he characterizes as manifested by blurry vision and difficulty focusing, during service when he sustained acoustic trauma to his ear as a result of exposure to artillery.  He posits that this in-service inner ear injury resulted in disequilibrium and his related vision problems.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

The Veteran's DD Form 214 reflects his in-service specialty as a Field Artillery Batteryman, thereby corroborating his reports of artillery noise exposure.  However, the Veteran's service treatment records fail to reflect that the Veteran reported experiencing any vision problems during service or was assessed with a vision disorder.  A November 1975 medical examination report notes no abnormalities of the Veteran's eyes, and the Veteran was noted to have 20/20 vision bilaterally.  Moreover, in the corresponding medical history report, the Veteran denied having experienced dizziness or eye trouble.  Likewise, the Veteran's April 1976 separation medical examination report notes no eye abnormalities, although the Veteran's visual acuity was not assessed at this time.

The Veteran's post-service treatment of record is similarly devoid of references to a vision disorder.  Rather, the first reference to the Veteran's reported vision symptomatology is the January 2005 statement that the RO construed as a service connection claim.  The Board acknowledges that the Veteran is competent to report his perceived symptoms of a current vision disorder.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Veteran is not competent to render a medical diagnosis of a vision disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); c.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing  situations in which a layperson is competent to identify the medical condition).  Thus, the Veteran's mere statements are insufficient to serve as a basis for granting service connection, and the Board accordingly remanded the Veteran's claim to provide him with a related VA examination.  However, as discussed above, the Veteran failed to appear for his examination and did not notify VA of good cause for failure to attend; thus, the Veteran's claim must be evaluated based on the current evidence of record.  See 38 C.F.R. § 3.655(b) (2011).

In sum, the evidence of record fails to reflect a current diagnosis of a vision disorder.  This lack of a diagnosed disability is consistent with the Veteran's 2010 hearing testimony that he does not have a currently-diagnosed vision disorder.  The Board notes that absent evidence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

A disability rating in excess of 10 percent prior to January 3, 2011, and 20 percent thereafter, for service-connected hepatitis C is denied.

Service connection for a vision disorder is denied.


REMAND

The Board finds that further development is warranted with regard to the Veteran's service connection claims for an acquired psychiatric disorder and tinnitus, as the VA medical opinions obtained pursuant to the Board's remand directives are insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's acquired psychiatric disorder service connection claim, the Veteran was afforded a related VA examination in January 2011, at which time the VA examiner diagnosed the Veteran with major depressive disorder.  Pursuant to the Board's remand directives, the examiner was requested to opine whether it is at least as likely as not that the Veteran's current psychiatric disorder is related to service, given the Veteran's in-service psychiatric complaints and subsequent history of psychiatric treatment after service.  Additionally, the examiner was asked to opine whether it is at least as likely as not that the Veteran's current psychiatric disorder is related to his service-connected hepatitis C.  In response, the examiner recounted the Veteran's report of experiencing psychiatric symptoms following his diagnosis of hepatitis C in service and acknowledged that the Veteran is currently service-connected for hepatitis C.  The examiner further stated that the Veteran did not receive treatment for depression during service, but did not provide any explanation as to why the Veteran's reported psychiatric symptoms during service were not manifestations of his current depression.  The examiner further acknowledged that an estimated two to thirty percent of individuals with hepatitis C also experience concurrent depression, but stated that he could not resolve the issue of whether the Veteran's current depression is related to his hepatitis C without resorting to speculation.

As referenced above, the examiner's opinion regarding whether the Veteran developed his current depression in service did not acknowledge the Veteran's reported in-service psychiatric symptoms, including an affirmation of having experienced depression or excessive worry and nervous trouble of any sort on separation from service.  As such, the Board finds that this opinion is inadequate.  See Barr, 21 Vet. App. at 312.  With regard to the examiner's failure to provide the requested opinion regarding the potential relationship between the Veteran's current psychiatric disorder and his service-connected hepatitis C, the Board finds that this inconclusive medical statement is also inadequate.  Specifically, the examiner failed to cite a rationale for his failure to render a non-speculative opinion, including the missing evidence that would allow him to render a non-speculative opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (providing that the Board may accept an inconclusive VA medical report if it is "clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis," but that the examiner must explain what facts cannot be determined and why) (citation omitted).  See also Barr, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Furthermore, inasmuch as the Board's remand directives specifically requested that the examiner provide a rationale if he concluded that he could not render a render medical opinion without resorting to speculation, this claim must be remanded as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance). 

With regard to the Veteran's tinnitus service connection claim, the Board requested that a medical opinion be obtained regarding whether the Veteran's tinnitus either had its onset in or is otherwise related to service.  In response, the AMC first scheduled the Veteran for a VA audiological examination in January 2011; however, the VA audiologist who examined the Veteran was unable to render the requested opinion, as he was not provided with the Veteran's claims file for review.  Later that same month, the Veteran underwent a VA ear disease examination.  The corresponding examination report reflects that the VA otolaryngologist who conducted the Veteran's ear disease examination stated that there was little evidence to support that the Veteran's tinnitus started in the military, as complaints of tinnitus were not evident in the Veteran's medical records until "much later."  However, the examiner did not specifically state whether it is at least as likely as not that the Veteran's tinnitus is related to service, nor did he did not address the Veteran's report of continuity of symptoms since service.  Instead, the examiner cited the lack of recorded medical complaints regarding tinnitus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of contemporaneous medical evidence does not necessarily render lay evidence not credible).  Furthermore, the medical opinion seems to focus on the etiology of the Veteran's right ear hearing loss, which is not an issue currently on appeal.  As such, the Board finds a new medical opinion, addressing the question posed and supported by a sufficient rationale as requested by the Board, must be obtained.  See Stegall, 11 Vet. App. at 271. 

Additionally, any outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA treatment records from July 2011 to the present.

2.  The AMC should return the Veteran's claims file to the VA examiner who conducted the Veteran's January 2011 VA mental disorders examination, if that examiner is available.  If not, provide the Veteran's claims file to an appropriate VA medical professional.  If it is determined that a VA examination is necessary to render the requested opinion, this should be accomplished.  

After reviewing the Veteran's claims file, including the  Veteran's in-service complaints of nervousness and depression and post-service psychiatric treatment of record beginning in 1981, as well as the Veteran's statements as to the onset and duration of all psychiatric symptoms, the examiner is asked to opine whether it is at least as likely as not (i.e. at least a 50 percent probability) that any currently diagnosed psychiatric disorder is related to service, to include consideration of whether any diagnosed psychiatric disorder is secondary to or is aggravated by his service-connected hepatitis C.  As it pertains to the aggravation question, what is being asked is whether the service-connected hepatitis increases the severity of the Veteran's psychiatric disability.  Is so, please identify the increase which is due to aggravation.

A complete rationale should also be provided for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included, to include a recitation of the missing evidence necessary to render a non-speculative opinion.

3.	The AMC should return the Veteran's claims file to the VA examiner who conducted the Veteran's January 2011 VA ear disease examination, if that examiner is available.  If not, provide the Veteran's claims file to an appropriate VA medical professional.  If it is determined that a VA examination is necessary to render the requested opinion, this should be accomplished.   

The claims folder should be reviewed, including the  Veteran's in-service report of experiencing ear, nose, or throat trouble and his report of experiencing tinnitus since his exposure to artillery fire in service.  Based on examination findings, medical principles, and history reported by the Veteran, the examiner is then asked to opine whether it is at least as likely as not (i.e. at least a 50 percent probability) that any currently diagnosed tinnitus or ear disorder had its onset in or is otherwise related to service.

A complete rationale should also be provided for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included, to include a recitation of the missing evidence necessary to render a non-speculative opinion.

4.  When the requested development has been completed, the claims should be readjudicated.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


